NUMBER 13-20-00516-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


SAMUEL E. BENSON, III,                                                      Appellant,

                                               v.

FIESTA NISSAN INC.,                                                          Appellee.


                   On appeal from the 398th District Court
                         of Hidalgo County, Texas.


                                       ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

      This cause is before the Court on appellant’s motion for rehearing. This Court

previously issued a memorandum opinion dismissing Cause No. 13-20-00516-CV on July

1, 2021. The Court, having fully examined and considered appellant's motion, is of the

opinion that, in the interest of justice, it should be granted. Accordingly, we grant

appellant's motion for rehearing and set aside the dismissal for want of jurisdiction, and
we withdraw our previous memorandum opinion and judgment. Said cause remains

pending before the Court.

                                                          PER CURIAM


Delivered and filed on the
9th day of September, 2021.




                                     2